DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 7/22/2022. Regarding claim 1-2 and 6 have been amended. No clams have been added. No claims have been canceled. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. US 2021/0075501 (hereinafter Xu), in view Khan et al. US 2021/0399797 (hereinafter Khan), Chin et al. US 10,554,293 (hereinafter Chin).

Regarding claim 1, Xu teaches a method, comprising: 
receiving, by a user equipment (User Terminal, UT 115), information (the UT may receive a transmission of information [Xu, ¶127]) that identifies: 
at least one service link common delay as a function of time based on at least one orbit of at least one satellite and at least one reference surface (the transmission received by the UT comprises information indicating the channel delay between the UT and Satellite 155 is determined based on the elements comprising the orbit/location of the satellite and location of a beam/user which is to serve as a least one reference to the surface [Xu, ¶127 & ¶113 (delay is a function of the orbit), ¶125 (location of a beam/user)]);
updating one or more timers or at least one uplink timing based on the at least one service link common delay or the at least one feeder link delay (the UT 115 uses the received channel delay for the timing advance [Xu, ¶136]), but it does not explicitly teach the claimed alternative “or” limitation claiming wherein at least one feeder link delay as a function of time based on the at least one orbit and at least one position of at least one network node.
However, at least one feeder link delay (feeder link 440/442 timing) as a function of time based on the at least one orbit (type of orbit GEO, LEO, MEO [Khan, ¶35-¶38]) and at least one position of at least one network node (distance from the satellite to the gateway relative to their geographical area) [Khan, ¶58-¶59].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Xu, indicating that the UE may receive information identifying link delays between communication devices, with the teachings of Khan, which teaches wherein the feeder link delay is indicated, as a function of time based on at least one orbit and position of at least one network node. The resulting benefit would have been the ability to determine the aggregated multi-leg one-way delay from a base station to a User Terminal via a satellite to better synchronize communication transmissions, but the combination of references does not explicitly teach the updating of one or more timers other than at least one uplink timing based on the at least one service link common delay or the at least one feeder link delay.
	However, Chin teaches updating of one or more timers other than at least one uplink timing based on the at least one service link common delay or the at least one feeder link delay (While the Applicant’s claim is quite vague with respect to which timers are to be understood as the claimed “timers other than at least one uplink timing”, the claims lack of specificity allows for any other timer to be applicable to this claimed feature. The Examiner notes that Chin suggests that the “updating of one or more timers other than at least one uplink timing” may be the updating/adjusting of random access timers, which is similar to that which is described in the instant application’s specification as filed. This update of the random access timers may be performed based on the RTT which includes the time delay which incorporates the service link or the feeder link delay [Chin, Col. 8, Lines 16-¶27, Col. 11, Lines ¶17-¶45]. As noted herein, this random access timer and the other timers of Chin are not indicated to be uplink timers and therefore are interpreted as such.) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Xu and Khan, indicating that the UE may receive information identifying link delays between communication devices, with the teachings of Chin, which teaches wherein the one or more timers other than the uplink timing are updated based on the delays between communication devices including the service link common delay or at least one feeder link delay. The resulting benefit would have been the ability to better synchronize communication transmissions to accommodate any relative movement between the devices of the satellite communication system and propagation delays.

Regarding claim 6, Xu teaches an apparatus (User Terminal, UT 115), comprising: 
at least one processor [Xu, Fig. 7, ¶164]; and 
at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor [Xu, Fig. 7, ¶164], cause the apparatus at least to: 
receive information (the UT may receive a transmission of information [Xu, ¶127]) that identifies: 
at least one service link common delay as a function of time based on at least one orbit of at least one satellite and at least one reference surface (the transmission received by the UT comprises information indicating the channel delay between the UT and Satellite 155 is determined based on the elements comprising the orbit/location of the satellite and location of a beam/user which is to serve as a least one reference to the surface [Xu, ¶127 & ¶113 (delay is a function of the orbit), ¶125 (location of a beam/user)]); and 
update one or more timers or at least one uplink timing based on the at least one service link common delay or the at least one feeder link delay (the UT 115 uses the received channel delay for the timing advance [Xu, ¶136]), but it does not explicitly teach the claimed alternative “or” limitation claiming wherein at least one feeder link delay as a function of time based on the at least one orbit and at least one position of at least one network node.
However, at least one feeder link delay (feeder link 440/442 timing) as a function of time based on the at least one orbit (type of orbit GEO, LEO, MEO [Khan, ¶35-¶38]) and at least one position of at least one network node (distance from the satellite to the gateway relative to their geographical area) [Khan, ¶58-¶59].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Xu, indicating that the UE may receive information identifying link delays between communication devices, with the teachings of Khan, which teaches wherein the feeder link delay is indicated, as a function of time based on at least one orbit and position of at least one network node. The resulting benefit would have been the ability to determine the aggregated multi-leg one-way delay from a base station to a User Terminal via a satellite to better synchronize communication transmissions, but the combination of references does not explicitly teach the updating of one or more timers other than at least one uplink timing based on the at least one service link common delay or the at least one feeder link delay.
	However, Chin teaches updating of one or more timers other than at least one uplink timing based on the at least one service link common delay or the at least one feeder link delay (While the Applicant’s claim is quite vague with respect to which timers are to be understood as the claimed “timers other than at least one uplink timing”, the claims lack of specificity allows for any other timer to be applicable to this claimed feature. The Examiner notes that Chin suggests that the “updating of one or more timers other than at least one uplink timing” may be the updating/adjusting of random access timers, which is similar to that which is described in the instant application’s specification as filed. This update of the random access timers may be performed based on the RTT which includes the time delay which incorporates the service link or the feeder link delay [Chin, Col. 8, Lines 16-¶27, Col. 11, Lines ¶17-¶45]. As noted herein, this random access timer and the other timers of Chin are not indicated to be uplink timers and therefore are interpreted as such.) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Xu and Khan, indicating that the UE may receive information identifying link delays between communication devices, with the teachings of Chin, which teaches wherein the one or more timers other than the uplink timing are updated based on the delays between communication devices including the service link common delay or at least one feeder link delay. The resulting benefit would have been the ability to better synchronize communication transmissions to accommodate any relative movement between the devices of the satellite communication system and propagation delays.

Regarding claim 7, Xu, in view of Khan and Chin teaches the apparatus according to claim 6, wherein the at least one reference surface is fixed to the at least one satellite or is fixed to earth (the reference surface which the applicant’s Specification ¶25 describes as a reference point that the reference delay translates to, is shown in Xu ¶126 as the channel delay which translates to the location of the satellite or the location of a beam of the user terminal which is fixed to earth as shown in Figures 1-2 and ¶99 of Xu).

Regarding claim 8, Xu, in view of Khan and Chin teaches the apparatus according to claim 6, wherein the at least one reference surface is unknown to the apparatus (Xu teaches wherein the satellite optionally identifies the channel delay using the information of to the reference surface, instead of the User Terminal at step 415 instead of 410 in Xu Figure 4. Which means that the method functions for the User Terminal apparatus when the reference surface (mentioned in the rejection above) is unknown to the User Terminal [Xu, Figure 4, ¶126]).

Regarding claim 11, Xu, in view of Khan and Chin teaches the apparatus according to claim 6, wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus, when receiving, at least to: receive the information via broadcast of the information [Xu, ¶127 (broadcasted information for the delay in a configuration message)].

Regarding claim 12, Xu, in view of Khan and Chin teaches the apparatus according to claim 6, wherein the information is included in at least one of: at least one parameter for at least one pre-specified parametrized function, at least one index for at least one pre-specified function, at least one combined function for both the at least one service link common delay or the at least one feeder link delay, at least one system information block, or radio resource control signaling (the satellite sends to the UE for reception at least one SIB including the delay information [Xu, ¶144-¶145]).

Regarding claim 13, Xu, in view of Khan and Chin teaches the apparatus according to claim 6, wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus at least to: receive information that identifies input information associated with the at least one service link common delay or the at least one feeder link delay or information that identifies at least one refresh rate associated with the at least one service link common delay or the at least one feeder link delay (the user terminal may receive information that identifies input information associated with the delays, such as the type of satellite or orbit information of the satellite [Xu, ¶126-¶129 & ¶146-¶147]).

Regarding claim 16, Xu, in view of Khan and Chin teaches the apparatus according to claim 6, wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus at least to: receive at least one delay difference in a time domain associated with the apparatus (the channel delay and the RTD which are both time domain delay differences observed/experienced by the user terminal change as the user terminal moves, making the user terminal a recipient of the delay difference during communications. These delays may be dynamically updated [Xu, ¶106 & ¶114]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2021/0058147 (hereinafter Zhang), in view of Chin.

Regarding claim 2, Zhang teaches an apparatus, comprising: 
at least one processor [Zhang, Figure 16, ¶61, ¶234]; and 
at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor [Figure 16, Zhang, ¶234], cause the apparatus at least to: 
calculate, based on at least one orbit of at least one satellite and at least one reference surface, at least one service link common delay as a function of time (the TA between the UE and the satellite equipment is calculated by the network side equipment as the TA between the satellite equipment for the UE and the network side equipment [Zhang, ¶102]; wherein the TA  between the satellite equipment and the UE (and network side equipment) is calculated by the network side electronic equipment based on the position information of the satellite (orbit of the satellite) and the location of (distance to) the network side equipment (being located near the UE/within the range of the UE) [Zhang, ¶88-¶92 & 102]); 
calculate, based on the at least one orbit and at least one position of the apparatus, at least one feeder link delay as a function of time (the TA between the network side equipment and the satellite equipment is calculated by the network side electronic equipment based on the position information of the satellite (orbit of the satellite) and the location of (distance to) the network side equipment [Zhang, ¶88-¶89]); and 
transmit, to at least one user equipment, information that identifies the at least one service link common delay and/or the at least one feeder link delay, wherein the at least one service link common delay or the at least one feeder link delay are associated with updating one or more timers or at least one uplink timing (the network side equipment transmits to the UE the TA, comprising the service and feeder link delays which are used by the UE to compensate for the timing delays for communication transmissions, interpreted as updating the timer [Zhang, ¶80]), but it does not explicitly teach the updating of one or more timers other than at least one uplink timing based on the at least one service link common delay or the at least one feeder link delay.
	However, Chin teaches updating of one or more timers other than at least one uplink timing based on the at least one service link common delay or the at least one feeder link delay (While the Applicant’s claim is quite vague with respect to which timers are to be understood as the claimed “timers other than at least one uplink timing”, the claims lack of specificity allows for any other timer to be applicable to this claimed feature. The Examiner notes that Chin suggests that the “updating of one or more timers other than at least one uplink timing” may be the updating/adjusting of random access timers, which is similar to that which is described in the instant application’s specification as filed. This update of the random access timers may be performed based on the RTT which includes the time delay which incorporates the service link or the feeder link delay [Chin, Col. 8, Lines 16-¶27, Col. 11, Lines ¶17-¶45]. As noted herein, this random access timer and the other timers of Chin are not indicated to be uplink timers and therefore are interpreted as such.) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zhang, indicating that the UE may receive information identifying link delays between communication devices, with the teachings of Chin, which teaches wherein the one or more timers other than the uplink timing are updated based on the delays between communication devices including the service link common delay or at least one feeder link delay. The resulting benefit would have been the ability to better synchronize communication transmissions to accommodate any relative movement between the devices of the satellite communication system and propagation delays.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Chin as applied to claim 2 above, and further in view of Matsuda et al. US 2021/0099933 (Matsuda).

Regarding claim 3, Zhang, in view of Chin teaches the apparatus according to claim 2, wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus at least to: 
Obtain information that identifies at least one service link common delay or at least one feeder link delay (See Steps 410 and 415 of Figure 4 of Zhang [Zhang, Figure 4]), but it does not teach wherein the network node separate for the satellite/UE is the apparatus performing the step of transmitting the information that identifies the earlier mentioned delay.
transmit the information that identifies the at least one service link common delay or the at least one feeder link delay to at least one other apparatus associated with at least one cell that is different than one or more cells associated with the apparatus ( the (target) base station is able to communicate service link/feeder link delay information (in switching information 806) to another (source) base station associated with the (source) cell that is different than the (target) cell associated with the apparatus 50 [Matsuda, Figures 18-19, ¶287-¶291]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zhang, in view of Chin, indicating the ability to calculate information identifying link delays, with the teaches of Matsuda, indicating that the delays may be determined by a ground station and sent from the ground station. The benefiting result would have been the ability to reduce processing burden on the mobile device and perform the receiving of the timing advance information prior to the handover to make the apparatus 50 capable of immediately switching the base station apparatus as a connection destination after acquiring the handover command, and so it is possible to achieve high-quality communication [Matsuda, Figures 18-19, ¶291].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Chin as applied to claim 2 above, and further in view of Maattanen et al US 2021/0274414 (hereinafter Maat2).

Regarding claim 4, Zhang, in view of Chin teaches the apparatus according to claim 2, wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus at least to:
 transmit information indicating a link delay [Zhang, Figures 5-6 (timing advance transmitted)], but it does not explicitly teach transmitting at least one validity time or at least one starting point in time for the at least one service link common delay or the at least one feeder link delay.
However, Maat2 teaches transmitting at least one validity time or at least one starting point in time for the at least one service link common delay or the at least one feeder link delay [Maat2, ¶105-¶110 (Validity time of a TA)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zhang, in view of Chin indicating an apparatus for communicating delay information for corresponding links to the UE, with the teachings of Maat2, indicating that the UE may also receive at least one validity time or starting point in time for the link delay. The resulting benefit would have been the ability to determine the most appropriate delay to utilize for synchronizing communications to improve communications quality and reducing the perceived delay.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Chin as applied to claim 2 above, and further in view of Hoshino 2020/0383078 (Hoshino).
Regarding claim 15, Zhang, in view of Chin teaches the apparatus according to claim 2, wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus at least to: transmit information that identifies delays for the communication links [Xu, ¶145], but it does not teach wherein there is transmitted information that identifies at least one delay difference associated with the at least one service link common delay or the at least one feeder link delay.
However, Hoshino teaches the transmitted information that identifies at least one delay difference associated with the at least one service link common delay or the at least one feeder link delay [Hoshino, ¶113-¶114 (feeder link offsets may be calculated by a server based on the different in propagation times over the links, whereby the offsets are then transmitted/sent to the other network components)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zhang, in view of Chin, indicating an apparatus for communicating delay information for corresponding links to the UE, with the teachings of Hoshino, indicating that the UE may also receive information that identifies at least one delay difference associated with the at least one service link common delay or the at least one feeder link delay. The resulting benefit would have been the ability to determine the most appropriate delay to utilize for synchronizing communications to improve communications quality and reducing the perceived delay when the UE moves within the coverage area or spotbeam of the beam location.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Khan as applied to claim 6 above, and further in view of Maattanen et al. US 2022/0086713 (hereinafter Maat).

Regarding claim 9, Xu, in view of Khan and Chin teaches the apparatus according to claim 6, wherein at least one network node-user equipment physical layer delay is measured as at least one network node reference delay plus at least one residual delay between the at least one reference surface and the apparatus (Xu teaches wherein the delay may be calculated between the Base Station and the User Terminal, interpreted as the node-user, wherein the delay may increase as the distance between the satellite and the user terminal increases [Xu, ¶56]. This increase is the residual delay between the at least one reference surface (a known starting position for the beam at the service) and the user terminal apparatus which is also known as the differential delay), however this phenomenon of differential delay is not expressly described in Xu, and Maat is relied upon to teach the wherein the reference point in a spot beam and the point at which a given UE terminal is positioned in the spot beam will be the differential delay and may obtained and grouped with the common delay to determine the overall delay [Maat, ¶42].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Xu, in view of Khan and Chin, indicating an apparatus for communicating of links while observing and compensating for growing communication link delays while network components are in motion, with the teachings of Maat, indicating that the differential delay may be added to the consideration of compensating for observed delays. The resulting benefit would have been the ability to determine more precise calculations of delays while offset from a beam location or reference point.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Khan and Chin as applied to claim 6 above, and further in view of Damnjanovic et al. 2017/0238216.

Regarding claim 10, Xu, in view of Khan and Chin teaches the apparatus according to claim 6, wherein the at least one reference surface is linked to the beam location associated with cell of the network node base station [Xu, Figure 2, ¶57 and ¶104] but it does not explicitly teach that the at least one reference surface comprises multiple reference surfaces when at least one cell associated with the at least one network node has a size that satisfies a threshold, wherein the apparatus is associated with a closest reference surface of the multiple reference surfaces.
However, Damnjanovic teaches that the at least one reference surface comprises multiple reference surfaces when at least one cell associated with the at least one network node has a size that satisfies a threshold, wherein the apparatus is associated with a closest reference surface of the multiple reference surfaces. (the reference surface is shown as several reference surfaces in Figure 7 to beam coverages on Earth when the cell (aggregated coverage areas of the satellite) associated with the at least one network node ( associated with the NAC as per Figures 1 and 7) has a size that satisfies a threshold (the switching threshold for the user terminal within the target beam is crossed), wherein the apparatus (user terminal) is associated with a closes reference surface of the multiple reference surfaces (the user terminal is handed over to the closes beam coverage region as the target beam) [Damnjanovic Figure 7, ¶85])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Xu, in view of Khan and Chin, indicating an apparatus for communicating using a beam location corresponding to a cell coverage area of the network node base station, with the teachings of Damnjanovic, indicating that the apparatus for communicating uses a beam location corresponding to a cell coverage area of the network node base station comprise at least one reference surface comprising multiple reference surfaces with the apparatus associated with the closest reference surface associated with at least on network node having a size that satisfies a threshold. The resulting benefit would have been the ability to determine the most appropriate reference point for improving communications quality, coverage and reducing the perceived delay.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Khan and Chin as applied to claim 6 above, and further in view of Maattanen et al US 2021/0274414 (hereinafter Maat2).

Regarding claim 14, Xu, in view of Khan and Chin teaches the apparatus according to claim 6, wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus at least to: receiving information indicating a link delay [Xu, ¶145], but it does not explicitly teach receiving at least one validity time or at least one starting point in time for the at least one service link common delay or the at least one feeder link delay.
However, Maat2 teaches receiving at least one validity time or at least one starting point in time for the at least one service link common delay or the at least one feeder link delay [Maat2, ¶105-¶110 (Validity time of a TA)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Xu, in view of Khan and Chin, indicating an apparatus for communicating delay information for corresponding links to the UE, with the teachings of Maat2, indicating that the UE may also receive at least one validity time or starting point in time for the link delay. The resulting benefit would have been the ability to determine the most appropriate delay to utilize for synchronizing communications to improve communications quality and reducing the perceived delay.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Khan and Chin as applied to claim 6 above, and further in view of Hoshino 2020/0383078 (Hoshino).
Regarding claim 15, Xu, in view of Khan and Chin teaches the apparatus according to claim 6, wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus at least to: receive information that identifies delays for the communication links [Xu, ¶145], but it does not teach wherein there is received information that identifies at least one delay difference associated with the at least one service link common delay or the at least one feeder link delay.
However, Hoshino teaches the received information that identifies at least one delay difference associated with the at least one service link common delay or the at least one feeder link delay [Hoshino, ¶113-¶114 (feeder link offsets may be calculated by a server based on the different in propagation times over the links, whereby the offsets are then transmitted/sent to the other network components)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Xu, in view of Khan and Chin, indicating an apparatus for communicating delay information for corresponding links to the UE, with the teachings of Hoshino, indicating that the UE may also receive information that identifies at least one delay difference associated with the at least one service link common delay or the at least one feeder link delay. The resulting benefit would have been the ability to determine the most appropriate delay to utilize for synchronizing communications to improve communications quality and reducing the perceived delay when the UE moves within the coverage area or spotbeam of the beam location.

Allowable Subject Matter
Claim 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the relationship of the on going timers combined with the negative limitation of timer reset absence while performing the timer update is not found in the combination of references nor is the combination of limitations expressed in 17 when combined with the all the corresponding independent claim limitations in claim 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467